Citation Nr: 1010281	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-24 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for thoracic spine 
disability, evaluated as 20 percent disabling prior to 
January 14, 2007, and as 40 percent disabling from January 
15, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1948 to 
February 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO) which increased the rating 
for the Veteran's thoracic spine disability from the 10 
percent rating which had been assigned to 20 percent, 
effective June 6, 2006.  A January 2009 rating decision 
increased the assigned evaluation to 40 percent, effective 
January 15, 2007.  The claims file is now in the jurisdiction 
of the Albuquerque, New Mexico RO.  In March 2008, an 
informal conference was held before a Decision Review Officer 
(DRO) at the RO.  A report of the conference is associated 
with the Veteran's claims file.  

The Veteran filed for an increased rating for his thoracic 
spine disability in June 2006.  As noted above, the November 
2006 rating decision increased the rating for the Veteran's 
thoracic spine disability to 20 percent.  On December 7, 
2006, the Veteran filed correspondence disagreeing with the 
decision.  On December 22, 2006, the Veteran requested 
reconsideration of the November 2006 rating decision.  The RO 
considered the December 22, 2006 correspondence as a new 
claim.  Notably, the RO did not appear to acknowledge the 
December 7, 2006 communication.  Moreover, the December 7, 
2006 correspondence was received while the November 2006 
rating decision was subject to appeal (see 38 C.F.R. 
§§ 19.26, 20.200), and may reasonably be interpreted as a 
notice of disagreement.  Consequently, the Board finds that 
the instant claim is a continuation of the Veteran's June 
2006 claim for an increased rating.  The Veteran is not 
prejudiced by this interpretation as it affords him a broader 
scope of review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  





FINDINGS OF FACT

1.  Prior to January 15, 2007, the Veteran's service-
connected thoracic spine disability was not manifested by 
limitation of forward flexion to 30 degrees or less, by 
ankylosis, by separately ratable neurological conditions, or 
by incapacitating episodes.  

2.  For the period from January 15, 2007, the Veteran's 
thoracic spine disability has been manifested by limitation 
of forward flexion to 30 degrees or less, but not by 
separately ratable neurological symptoms, ankylosis, or 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
thoracic spine disability for the period prior to January 15, 
2007; and to a rating in excess of 40 percent for the period 
from January 15, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5235-5243 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (Fed. Cir. 2009).  An August 2006 letter provided 
the Veteran notice that is Vazquez-Flores compliant.  The 
claim was thereafter readjudicated (curing any notice timing 
defect).  See September 2009 supplemental statement of the 
case (SSOC).  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records are associated with his claims 
file.  The RO arranged for the Veteran to be examined in 
September 2006 and April 2008.  The examinations are adequate 
for the purposes of adjudicating the instant claim.  He has 
not identified any postservice evidence that remains 
outstanding.  Accordingly, VA's duty to assist is met, and 
the Board will address the merits of the claim.  

B.	Factual Background

Historically, a November 1968 rating decision granted service 
for thoracic spine disability, with an assigned 0 percent 
rating.  A July 1982 rating decision increased the rating for 
the Veteran's thoracic spine disability to 10 percent, 
effective  July 1981.  The instant claim for increase was 
received on June 26, 2006.  

VA treatment records in the year preceding June 2006 include 
various reports indicating the Veteran was on several types 
of medication for pain, to include Percocet.  A November 2005 
treatment record notes mild tenderness to the subscapular 
muscle group without masses or nodules noted; some minimal 
limited active range of motion was found with rotation and 
bending from the waist.  An April 2006 record notes a 
December 2005 lumbar spine MRI that revealed very mild 
degenerative intervertebral disc disease noted at L1-L2, L4-
L5, and L5-S1, without evidence of herniation.  

On September 2006 VA examination, the Veteran complained of 
daily chronic back pain described as a dull ache at its best 
(4-5 on a scale to 10), and at its worst (when bending over, 
e.g., picking things up from the floor), it becomes sharp 
with an intensity of 8-9/10.  It was noted the Veteran took 
oxycodone 5mg tablets with Tylenol 500mg four times daily for 
pain.  The examiner noted that there were no flare-ups (as 
the pain was chronic and constant).  Additionally, there were 
no associated features or symptoms constitutionally such as 
weight loss, fever, malaise, dizziness, weakness, or 
numbness.  It was noted that the Veteran used a cane, which 
he began using 4-5 years ago.  The Veteran was found to be 
moderately impacted in activities of daily living, and 
household chores were also found to be moderately affected 
(e.g., not able to vacuum or help his wife with chores).  He 
was not able to walk 10 minutes continuously without 
exacerbating his back pain.  It was noted that the Veteran 
was a clock repairman and that his thoracic spine disability 
did not affect his hobby and part-time occupational task of 
being a clock maker.  

On physical examination, his gait was within normal limits; 
palpation of the thoracolumbar spine was normal; there was no 
sign of inflammation, redness, or palpable heat; there was no 
palpable spasm or tenderness; and deep tendon reflexes of the 
lower extremities were normal.  Range of motion of the 
thoracolumbar spine was: forward flexion from 0 to 60 degrees 
with mild pain starting at 45 degrees; extension from 0 to 15 
degrees with mild pain starting at 10 degrees; lateral 
rotation 0 to 20 degrees with mild pain starting at 10 
degrees, bilaterally; and lateral rotation from 0 to 15 
degrees with pain starting at 15 degrees, bilaterally.  
Repetitive movements were done slowly without any increase in 
pain or any increase in limitation of movement, weakness, 
fatigue, or incoordination.  Straight leg raises were within 
normal limits.  There was no functional impairment with bowel 
or bladder function.  The diagnosis was mild X-ray confirmed 
lumbar spine degenerative changes.  

In an October 2006 VA opinion, the physician concluded that 
the Veteran could not engage in employment requiring manual 
labor, but that it was possible and reasonable he could 
perform sedentary work so long as the employer depended on 
using on the Veteran's dominant hand (i.e., right hand).  The 
physician also opined that the impact on sedentary employment 
will impact on those activities wherein the use of two hands 
simultaneously is necessary, as in clock repair.  However, 
the impact on sedentary employment would not affect the 
Veteran's ability to work at a desk job with pen and paper 
requirements only.  

In a January 15, 2007, private treatment report from Dr. C. 
G. D., it was noted the Veteran suffered from chronic back 
pain, mostly in the mid-lumbar area, but radiating into the 
upper and lower thoracic and lumbar spine; there were no 
radiating symptoms into the legs.  The Veteran denied any 
weakness, stumbling, falling, giving way, or bowel/bladder 
problems.  It was noted the Veteran was currently retired.  
His gait pattern was slow and shuffling, but able to walk 
with a reasonable gait pattern.  Range of motion revealed 
flexion to 30 degrees, and extension to 10 degrees, before 
the onset of pain.  The diagnosis was severe multilevel 
lumbar spondylosis from his lower thoracic spine to the 
lumbar spine, and early spinal stenosis at multiple levels.  

On April 2008 VA examination, the Veteran denied radiation 
and flare-ups; no incapacitating episodes were found in the 
past year.  It was noted that the Veteran's episodes of back 
pain were precipitated by ordinary activities such as getting 
out of bed, getting in/out of the car, twisting, turning the 
wrong way, lifting, bending, stooping, and walking more than 
one block; his pain was alleviated by using a heating pad and 
stopping the activity and resting.  Some temporary decrease 
in range of motion and back function was noted due to 
stiffness and pain.  There were no findings of weight loss, 
fevers, malaise, dizziness, visual disturbances, numbness, 
weakness, bladder complaints, or bowel complaints.  It was 
noted the Veteran was retired.  Range of motion revealed 
flexion to 5 degrees, and extension to 5 degrees; the Veteran 
was unable to perform repetitive motion for evaluation of 
additional limitation in range of motion due to pain, 
stiffness, and lack of endurance.  There was no weakness or 
point tenderness.  [It is unclear whether spasms were present 
as both their presence and absence was noted.]  Ankylosis and 
intervertebral disc syndrome were not found and lower 
extremities muscle strength was noted to be 4+/5.  X-rays of 
the thoracolumbar spine showed evidence of intervertebral 
disc calcification, opined to be likely age related, as well 
as marked degenerative disc changes at C5-C6.  The examiner 
noted that a January 2008 MRI found minimal degenerative 
changes of the lumbar spine without significant interval 
change compared to the prior exam.  The diagnosis was 
degenerative joint disease of the thoracolumbar spine.  




C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earnings capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Veteran's service-connected thoracic spine disability 
encompasses spinal stenosis and arthritis (to include X-ray 
confirmed degenerative joint disease), and may be rated under 
Codes 5238 and 5242.  38 C.F.R. § 4.71a.  

Degenerative arthritis of the spine and spinal stenosis are 
rated under the general rating formula for rating diseases 
and injuries of the spine (General Formula) (outlined below).  
Interverebral disc syndrome is rated under the General 
Formula or based on incapacitating episodes (Incapacitating 
Episodes Formula) (not applicable here, as incapacitating 
episodes are not shown), whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

The General Formula provides for a 10 percent rating when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of height; a 20 
percent rating for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; a 40 percent rating for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or with favorable 
ankylosis of the entire thoracolumbar spine; and a 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a.  Ratings under the General Formula 
are made with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment, are to be 
rated separately, under the appropriate Code.  Id., Note 1.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  Id., Note 2.  

Favorable ankylosis is fixation of a spinal segment in the 
neutral position (zero degrees).  Id., Note 5.  

Note 1 following Code 5243 (for intervertebral disc syndrome) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  

The United States Court of Appeals for Veterans Claims has 
held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Prior to January 15, 2007

The disability picture presented during this period falls 
squarely within the criteria for a 20 percent rating, as has 
been assigned.  Under the General Formula, a 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees.  Here, on September 2006 VA examination, 
thoracolumbar flexion was found limited to 60 degrees (with 
pain beginning at 45 degrees).  Under the General Formula, 
such limitation warrants a 20 percent rating.  A further 
increase (to 40 percent) is warranted for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  At no 
time during this period were such restrictions of the 
thoracolumbar spine noted, and a rating in excess of 20 
percent is not warranted.  Additionally, neurological 
symptoms warranting a separate compensable rating are not 
shown.  38 C.F.R. § 4.71a, Codes 5235-5243.  Incapacitating 
episodes also are not shown for this period, and a rating in 
excess of 20 percent is not warranted.  

From January 15, 2007

The January 15, 2007 private treatment report from Dr. C. G. 
D. found limitation of thoracolumbar forward flexion to 30 
degrees.  This documented restriction of flexion was the 
basis for the currently assigned 40 percent "staged" 
rating.  There is no basis in the record for a rating in 
excess of 40 percent as neither ankylosis of the spine nor 
any neurologic manifestations warranting a separate rating 
are shown.  The Veteran is not shown to have suffered any 
incapacitating episodes, much less episodes having a total 
duration of at least 6 weeks during a 12 month period.  
Furthermore, it is neither shown, nor alleged, that the 
disability has involved any additional factors that could 
provide a basis for further increase, and functional loss 
beyond that being compensated.  

The Board has considered whether this matter warrants 
referral for extraschedular consideration.  There is nothing 
in the record to suggest that the schedular criteria are 
inadequate.  The symptoms (and associated 
impairment/limitations) shown are entirely encompassed by the 
schedular criteria.  Furthermore, the disability picture 
presented by the Veteran's service-connected thoracic spine 
disability is not exceptional.  Consequently, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the record does not suggest that the Veteran is 
unemployable due to this disability, alone.  While he has 
indicated some impairment in certain types of employment due 
to impaired function, and in an October 2006 VA opinion the 
physician opined that the Veteran could not engage in 
employment requiring manual labor, it is not shown that this 
level of impairment applies to other potential forms of 
employment.  Notably, the Veteran has indicated he is retired 
(and has been throughout the appeal period), and the record 
does not show that he has sought employment.  Moreover, on 
September 2006 VA examination, the examiner opined that the 
Veteran's thoracic spine disability did not affect his hobby 
and part-time occupational task of being a clock maker.  
While the October 2006 VA physician opined the Veteran's 
disabilities would have an impact on sedentary employment on 
those activities wherein the use of 2 hands simultaneously is 
necessary (e.g., clock repair), he also opined that the 
impact on sedentary employment will not affect the Veteran's 
ability to work at a desk job with pen and paper requirements 
only.  [The Board notes that the November 2006 rating 
decision denied entitlement to a total disability rating 
based on individual unemployability (TDIU) in conjunction 
with the October 2006 VA opinion, and the Veteran did not 
appeal that issue.]  Consequently, the matter of entitlement 
to TDIU is not raised by the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  



ORDER

A rating in excess of 20 percent for the Veteran's service-
connected thoracic spine disability prior to January 15, 
2007, and a rating in excess of 40 percent from January 15, 
2007 is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


